Chimera Investment Corporation 1211 Avenue of the Americas, Suite 2902 New York, NY 10036 September 12, 2014 Ms. Jessica Barberich Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Chimera Investment Corporation Form 10-K for the fiscal year ended December 31, 2013 Filed June 4, 2014 File No. 1-33796 Chimera Investment Corporation Form 10-Q for the quarterly period ended June 30, 2014 Filed August 11, 2014 File No. 1-33796 Dear Ms. Barberich We have received your letter dated September 3, 2014 in which you provided comments on our filings referenced above.As we discussed, it is our intention to respond to your comments no later than Friday, October 3, 2014. Please feel free to contact me at 212-205-7247. Very truly yours, /s/ Rob Colligan Rob Colligan Chief Financial Officer
